internal_revenue_service number release date index number ----------------------------------------------- --------------------------------------------- ------------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number -------------------- refer reply to cc psi b02 plr-126851-09 date date x y ------------------------------------------------------------------------------------------------------ ---------------------- ------------------------------------------------------------------------------------------------------ ---------------------- state ------------- date --------------------- dear ----------------- this responds to a letter_ruling request dated date and subsequent correspondence submitted on behalf of x and y requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_301_7701-3 to classify x as an association_taxable_as_a_corporation for federal tax purposes effective as of date and an election under sec_856 of the internal_revenue_code to treat x as a taxable_reit_subsidiary trs of y effective as of date the information submitted states that x was formed under the laws of state on date x was eligible to elect to be classified as a corporation effective on date and intended to make such election effective as of date however no form_8832 entity classification election was timely filed for x the information submitted further states that y a real_estate_investment_trust reit indirectly owns stock in x x and y intended that x be treated as a trs as of plr-126851-09 date and intended that form_8875 taxable_reit_subsidiary election be filed within days of x’s formation the chief financial officer cfo for x and y believed that he had prepared and timely filed both form_8832 and form_8875 however upon further inquiry x and y discovered that form_8832 and form_8875 had not in fact been filed x and y make the following representations the granting of relief under sec_301_9100-3 would not result in x or y having a lower tax_liability in the aggregate for all years to which the election applies than each would have had if the election had been timely made taking into account the time_value_of_money neither x nor y knowingly chose not to file the election neither x nor y used hindsight in requesting relief finally x and y represent that they are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 x has submitted the affidavit of the cfo attesting to and supporting the facts and representations underlying this ruling_request sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 sec_301_7701-3 provides that unless it elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided in sec_301_7701-3 or to change its classification by filing form_8832 with the service_center designated on form_8832 sec_301_7701-3 provides that an election made under sec_301 c i will be effective on the date specified by the entity on form_8832 or on the date filed if no date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment sec_856 provides that the term taxable_reit_subsidiary includes with respect to any reit any corporation other than a reit with respect to which a taxable_reit_subsidiary of such trust owns directly or indirectly securities possessing more than percent of the total voting power of the outstanding securities of such corporation or securities having a value of more than percent of the total value of the outstanding securities of such corporation the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary plr-126851-09 in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 sets forth the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center and elect to be treated as an association_taxable_as_a_corporation effective date plr-126851-09 furthermore based on the information submitted and representations made we conclude that x and y have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat x as a trs of y effective as of date accordingly x and y are granted a period of time of days from the date of this letter in which to file form_8875 to make the intended trs election a copy of each letter should be attached to each form a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code and the regulations thereunder specifically this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether y otherwise qualifies as a reit under subchapter_m of the code in addition no opinion is expressed with regard to whether the tax_liability of either x or y is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
